DETAILED ACTION
The previous Office action mailed on 08/31/2021 has been vacated. The period for reply is restarted with the mailing of this Office action. See MPEP 710.06.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fiber optic is sandwiched into a first pocket” must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Paragraph 26 Uses element 110 but I believe the applicant intended it to be element 810. Paragraph 28 element 115 is labeled as “webbing” but should be corrected to “inner webbing”. Paragraph 29 element 115 is labeled as “webbing” but should be corrected to “inner webbing”. Paragraph 25, Element 116 is referred to as “outer webbing” and “outer webbing pocket”. Paragraph 25, Element 117 is referred to as “outer webbing” and “outer webbing pocket”. Paragraph 26, Element 816 is referred to as “outer webbing” and “outer webbing pocket”. Paragraph 26, Element 817 is referred to as “outer webbing” and “outer webbing pocket”. Paragraph 29, Element 1930 is used describe both “webbing” and “USB Cover”. Element 860 is used to describe both “connector” and “attachment mechanism”. Element 823 is used to describe both “steel loop” and “ring”. Paragraph 27 “taped 1630” should be corrected to “tape 1630”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 have a fiber optic “sandwiched” into a first pocket between the flat strap and the second flat strap. However these claims are dependent on claim 1 in which the fiber optic are described as being “surrounded” by the first flat strap. It is unclear as to how the fiber optic could be both 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morehead (US 20080168952 A1) hereinafter Morehead.
Regarding claim 1: Morehead teaches An animal restraint, the animal restraint comprising: (Paragraph 2 Line 2 “Safety collars for pets”) a lighting module (Figure 10, Paragraph 22 “Illumination module”) a fiber optic connected to and receiving light from the lighting module (Paragraph 56 “Fiber optic strings” Figure 3. Element 302) a first flat strap, the fiber optic surrounded by the first flat strap (”Best Illustrated in Fig. 8).
Regarding claim 2: Morehead teaches The animal restraint of claim 1, wherein the animal restraint is a leash (Paragraph 89 “Alternatively, the principles of the invention may be implemented in a harness or leash”).
Regarding claim 3: The animal restraint of claim 1, wherein the animal restraint is a collar. (Paragraph 1 “safety collar” Figure 1 element 100).
Regarding claim 4: the animal restraint of claim 1, wherein the first flat strap is a tube and the animal restraint further comprises a second flat strap, the second flat strap along the length of the first flat strap, such that at least a portion of the fiber optic (element 302) is sandwiched into a first pocket 
Regarding claim 5: The animal restraint of claim 1, further comprising: a second flat strap, the second flat strap along the length of the first flat strap (element 202), such that at least a portion of the fiber optic (element 302) is sandwiched into a first pocket between the first flat strap and the second flat strap (Best Illustrated in Fig. 8).
Regarding claim 6: The animal restraint of claim 5, wherein the fiber optic has a u-shape and is aligned along a first and second long edge of the first flat strap. (U-shaped fiber optic best illustrated in Fig. 3. Element 302 Fiber optic and first flat strap configuration best illustrated in Fig. 12 elements 302 and 1202.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morehead(US 20080168952 A1) as applied to claim 6 above, and further in view of Chou (US 20150177455 A1) hereinafter Chou.
Regarding claim 7: Morehead teaches the animal restraint of claim 6, wherein the fiber optic receives light from the lighting module.
However Morehead fails to teach both ends of the fiber optic receive light from the lighting module at both ends. 
Chou teaches, in the analogous art of restraining devices, both ends of the fiber optic receive light from the lighting module at both ends. (Paragraph 10 “one or more optical fibers for transferring the light from the illumination source to different points across the collar.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal restraint as disclosed by Morehead with the lighting system of Chou in order to improve the illumination of the animal restraint so as to improve the animal’s safety.
Regarding claim 8: The modified reference teaches the limitations of claim 7 as shown above, and Chou further teaches wherein a first light source is located at a first end of the fiber optic and a second light source is located at a second end of the fiber optic. (Paragraph 40 “Each of the first luminants 177 is a light-emitting diode (LED). In this way, the light of the two first luminants 177 can enter the two terminal portions 151 and 153 of the first flexible light guide member 15 successfully.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal restraint as disclosed by Morehead with the lighting system of Chou in order to improve the illumination of the animal restraint so as to improve the animal’s safety.
Regarding claim 9: The modified reference teaches the limitations of claim 8 as shown above, and Chou further teaches wherein the first light source and the second light source are LEDs. (Paragraph 40 “Each of the first luminants 177 is a light-emitting diode (LED). In this way, the light of the two first luminants 177 can enter the two terminal portions 151 and 153 of the first flexible light guide member 15 successfully.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal restraint as disclosed by Morehead with the lighting 
Regarding claim 10: the modified reference teaches the limitations of claim 9 as shown above, and Morehead further teaches The animal restraint of claim of claim 9, wherein the first end of the fiber optic is immediately adjacent to the first light source and the first light source and the first end of the fiber optic are connected. (Paragraph 63 “The illumination source 218 is preferably housed in an enclosure that is configured (e.g., by sealing the entry points of the fiber optic strings 302 with a glue, such as epoxy) for preventing water from entering the enclosure and affecting the components housed therein.” Best illustrated in Fig. 10). 
Regarding claim 11: the modified the modified reference teaches the limitations of claim 10 as shown above, and Morehead further teaches the animal restraint of claim 10, wherein the first light source and the first end of the fiber optic are taped together. (Paragraph 60 “It is noted that a selected one of the fiber optic strings 302 is coupled to the inset 216 for transferring light to the inset.”. It would have been obvious that if they coupled the fiber optic to the inset for the purpose of transferring light, they could do the same with the light source and fiber optic).
Regarding claim 12: the modified the modified reference teaches the limitations of claim 11 as shown above, and Morehead further teaches wherein the first light source is connected to a power source via wires (Paragraph 71 “As shown schematically in FIG. 11C, the illumination source 1118 includes the light-generating element 1006 to which the ends 302a of fiber optic strings 302 are coupled, as described above with respect to FIG. 10.”).
Claims 16-19,21 are rejected under 35 U.S.C. 103 as being unpatentable over Morehead(US 20080168952 A1) as applied to claim 6 above, and further in view of Lutz (US 10772302 B2).
Regarding claim 16:  Morehead teaches A animal restraint, the animal restraint selected from a group consisting of a leash and a collar, the animal restraint comprising: (Paragraph 2 Line 2 “Safety 
However Morehead fails to teach a circuit board, the circuit board enclosed in the lighting module, a first light source connected to the circuit board.
Lutz teaches a circuit board, the circuit board enclosed in the lighting module (Column 4 lines 11 – 13 “The power button 90 is a push-button disposed generally in a center of the cover 54, opposite the printed circuit board 74 and wires 70.”), a first light source connected to the circuit board (Column 3 lines 24-26 “The optical element 66, including the LED 68, is coupled to a printed circuit board 74 (FIG. 5) of the power source 46 via wires 78”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal restraint as disclosed by Morehead with the circuit board system as taught Lutz so as to improve the lighting module of the system, therefore achieving the predicted results of a system that is able to keep the collar illuminated with minimal risk to damages. 
Regarding claim 17: Morehead further teaches wherein the first flat strap is a tube and the animal restraint further comprises a second flat strap, the second flat strap along the length of the first 
Regarding claim 18: Morehead further teaches a second flat strap, the second flat strap along the length of the first flat strap, such that at least a portion of the fiber optic (element 302) is sandwiched into a first pocket between the first flat strap (element 202) and the second flat strap (element 214) (Best Illustrated in Fig. 8).
Regarding claim 19: Morehead further teaches wherein the fiber optic has a u-shape and is aligned along a first and second long edge of the first flat strap. (U-shaped fiber optic best illustrated in Fig. 3. Element 302 Fiber optic and first flat strap configuration best illustrated in Fig. 12 elements 302 and 1202.). 
Regarding claim 21: Morehead teaches a method of lighting an animal restraint, the method comprising: providing an animal restraint, the animal restraint including a lighting module; a fiber optic connected to and receiving light from the first light source, the fiber optic at least partially in the lighting module; a first flat strap, the fiber optic surrounded by the first flat strap; activating the first light source; transmitting light through the fiber optic; emitting light through the first flat strap. (Paragraph 10 “provides a collar to which is mounted an illumination source” Paragraph 2 Line 2 “Safety collars for pets” Figure 10, Paragraph 22 “Illumination module” Paragraph 72 “coupled to the control mechanism 1004 (e.g., mechanical or wireless switch), which in turn is coupled to the light-generating element 1006 via electrical conductors 1122… Alternatively, the electrical conductors 1122 may comprise wires, electromagnetic fields, or the like, effective for transmitting electrical current, and the control mechanism 1004 may be located in the illumination source 1118.” Paragraph 71 “As shown schematically in FIG. 11C, the illumination source 1118 includes the light-generating element 1006 to which the ends 302a of fiber optic strings 302 are coupled, as described above with respect to FIG. 10.” 
Morehead fails to teach a circuit board, the circuit board enclosed in the lighting module; a first light source connected to the circuit board, such that the first light source does not have a fixed position in relation to the circuit board, the first light source enclosed in the lighting module.
However, Lutz teaches a circuit board, the circuit board enclosed in the lighting module (Column 4 lines 11 – 13 “The power button 90 is a push-button disposed generally in a center of the cover 54, opposite the printed circuit board 74 and wires 70.”), a first light source connected to the circuit board (Column 3 lines 24-26 “The optical element 66, including the LED 68, is coupled to a printed circuit board 74 (FIG. 5) of the power source 46 via wires 78”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal restraint as disclosed by Morehead with the circuit board system as taught Lutz so as to improve the lighting module of the system, therefore achieving the predicted results of a system that is able to keep the collar illuminated with minimal risk to damages. 
Claims are 13-15, 20 rejected under 35 U.S.C. 103 as being unpatentable over Morehead(US 20080168952 A1) in view of Chou (US 20150177455 A1) and further in view of Lutz (US 10772302 B2).
Regarding claim 13: the modified reference teaches the limitations of claim 11 as shown above.
Morehead fails to teach wherein the first light source is connected to a circuit board via wires.
However, Lutz teaches wherein the first light source is connected to a circuit board via wires. (“The optical element 66, including the LED 68, is coupled to a printed circuit board 74 (FIG. 5) of the power source 46 via wires 78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the animal restraint as disclosed by Morehead with the circuit board system as taught Lutz so as to improve the lighting module of the system, therefore achieving the predicted results of a more efficient lighting system due to stronger connectivity.
Regarding claim 14 Morehead further teaches wherein the wires and the first and second light source are located in the lighting module. (Best Illustrated in FIG. 11A, 11B, 11C). 
Regarding claim 15 Morehead further teaches wherein the lighting module is substantially enclosed. (Best Illustrated in FIG. 11A, 11B, 11C).
Regarding claim 20 the modified reference teaches the limitations of claim 16 as shown above.
Morehead fails to teach wherein the fiber optic receives light from the lighting module at both ends of the fiber optic.
However Chou further teaches wherein the fiber optic receives light from the lighting module at both ends of the fiber optic. (Paragraph 10 “one or more optical fibers for transferring the light from the illumination source to different points across the collar.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal restraint as disclosed by Morehead with the lighting system of Chou in order to improve the illumination of the animal restraint so as to improve the animal’s safety.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng (US-6877889-B2) Smierciak (US-6557498-B1) Barbera (US-5630382-A) Minotti (US-4909189-A). The prior art listed here are considered analogous to the invention as they are closely related to the field of animal illumination devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318.  The examiner can normally be reached on M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 87762.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDGAR REYES/               Examiner, Art Unit 4195          

/CARLOS A RIVERA/Supervisory Patent Examiner, Art Unit 4195